DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.

Election/Restrictions
Submitted claims 25-30, 70 and 71 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Originally filed claims are directed to selectively training only one concluding stage. However, the newly amended claim 25 changed scope into training both concluding state with the same data. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 25-30, 70 and 71 
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUDA et al. (Pub. No. US 20160110642) further in view of Weng (Pub. No. US 20140032461).
Regarding claim 17, MATSUDA teaches one or more input stages for receiving image data [fig. 6 unit 160, Para. 86]; one or more intermediate stages, cascaded following said one or more input stages, each of said intermediate stages having an input coupled to an output of a previous stage [fig. 6 unit 162, 164]; and plural concluding stages, each having an input coupled to an output of an the DNN is trained for images belonging to the category”. it’s clear that the sub-networks are trained multiple times (retrain) using multiple images. It is also clear that when the first sub-network/layer is trained with the first category training data, the other sub-group/layers is turned off (not connected)].  
However, MATSUDA doesn’t explicitly teach first and second concluding stage (sub-networks/layers) having different number of neurons.
Weng teaches training a neural network that has concluding/outcome stages in Z area having different number of neurons (6 neurons and 36 neurons) [fig. 2, Z and related description, Para. 38, 43, 45 and 46]. 

	It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in neural system of MASTUDA the ability to configure different number neurons for different concluding stage of the neural network in order to save resource by reducing unnecessary neurons  as taught by Weng since 

Regarding claim 19, MASTUDA teaches which the first concluding stage comprises plural layers [fig. 6 units 122 and related description].  
Regarding claim 20, MASTUDA teaches in which a first neuron (fig. 6 unit 164 neurons connect to 122) in (connected to) a first of said concluding stages, and a first neuron (fig. 6 unit 164 neurons that connect to 124) in (connected to) a second of said concluding stages, are each configured to fire/active when an image depicting a first particular item (category) is presented to the one or more input stages [Para. 86, it’s clear that the neurons in layer 164 ,which includes multiple neurons, are always active when a particular category object is depicted in the input image].  
Regarding claim 24, MATSUDA teaches providing a neural network including one or more input stages for receiving image data [fig. 6 unit 160 and related description]; one or more intermediate stages, cascaded following said one or more input stages, each of said intermediate stages having an input coupled to an output of a previous stage [fig. 6 units 162, 164]; and plural concluding stages, items in a first subset of said set of items (first category) by firing/connecting  neurons in the first concluding stage [Para. 86]; and training the network to respond to images depicting items in a second subset of said set of items (other category) by firing neurons in the second concluding stage [Para. 86]; the method further included retraining the network when items are added to said set of items, said retraining comprising retraining the second, but not the first, of said concluding stages [Para. 86 “the DNN is trained for images belonging to the category”. it’s clear that the sub-networks are trained multiple times (retrain) using multiple images. It is also clear that when the first sub-network/layer is trained with the first category training data, the other sub-group/layers is turned off (not connected)].  
  However, MATSUDA doesn’t explicitly teach first and second concluding stage (sub-networks/layers) having different number of neurons.
Weng teaches training a neural network that has concluding/outcome stages in Z area having different number of neurons (6 neurons and 36 neurons) [fig. 2, Z and related description, Para. 38, 43, 45 and 46]. 
.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUDA et al. (Pub. No. US 20160110642) in view of Weng (Pub. No. US 20140032461) and further in view of MAU et al. (Pub. No. US 20200401851).
Regarding claim 22 MASTUDA teaches a second neuron (fig. 6 unit 164 neurons connect to 122) in the first concluding stage, and a second neuron (fig. 6 unit 164 neurons that connect to 124) in (connected to) the second concluding stage, are each configured to fire when an image depicting a second particular item is presented to the one or more input stages [Para. 86, it’s clear that the neurons in layer 164 ,which includes multiple neurons, are always active when a particular category object is depicted in the input image]. 
 do not explicitly teach about items in the image marked with a log.
MAU teaches wherein the first and second particular items/logo are two items marked with a common brand logo [Para. 62].
	It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in neural system of MASTUDA in view of Weng the ability to train (fire neurons) using multiple logos as taught by MAU since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 23, MASTUDA in view of Weng teaches having deep learning network however it doesn’t explicitly state it comprises convolution. 
However, MAU teaches having training convolution neural network using logo dataset [Para. 62].
	It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in neural system of MASTUDA in view of Weng the ability to teach the claim limitations as taught by MAU since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of .

Claims 64, 65, 67 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUDA et al. (Pub. No. US 20160110642) in view of Weng (Pub. No. US 20140032461).
Regarding claims 64, 65, 67 and 68, MASTUDE in view of Wegn teaches that there are numerous different possible configurations by which neurons can be organized discloses [Wegn in Para. 43] except for designing a network that has M that is 10 times of N which is ten.  It would have been an obvious matter of design choice to design a neural network that has neuron number ratio of N and M (10N) wherein N is equal to ten, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 66 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUDA et al. (Pub. No. US 20160110642) in view of Weng (Pub. No. US 20140032461).







				              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SOLOMON G BEZUAYEHU/Primary Examiner, Art Unit 2666